DISSENTING OPINION.
WOODSON, J.
— I dissent from the opinion written by my learned brother Paris in this case, for the reasons stated in my dissenting opinion written in the cáse of State ex rel. v. Broaddus, 238 Mo. l. c. 230.
With all due respect for my learned associates, I am of the opinion that the assumption of jurisdiction in this case, by this court, is a clear usurpation of authority.
This opinion, as well as the one upon which it is based, clearly eliminates section 6 of the Amendment of the Constitution in the year 1884, page 101 of Volume I of the Revised Statutes of 1909; which amendment created the Kansas City Court of Appeals, and said section 6 clearly limits the jurisdiction of this court in reviewing the judgments of that court. This case clearly does not come within the pale of that section, wThich has uniformly been the ruling of this court in some fifty odd cases, extending over a period of almost a third of a century, long before some of us began the practice of law.
*668In the dissenting opinion mentioned, this amendment is considered, and many of the rulings of this court upon this proposition are cited and reviewed; every one of which clearly holds that this court has no-jurisdiction of this, or this class of eases.
In those cases, not only was section 3 of article 6 of the .Constitution, the. section upon which my learned brother’s opinion in this case is based, considered, but said section 6 of the Amendment was considered along with it. The latter clearly qualifies the former, as this-court has held, as previously stated, in some fifty-odd cases.
Moreover, said section 3 gives this court superintending control over all inferior courts, such as the county, probate and circuit courts, as well as over the courts of appeals.
Now, if the majority opinion is sound law, then this court could with much stronger reasons assume jurisdiction over and review errors of those courts by certiorari, or some one of the original writs mentioned in said section, than those assigned for assuming jurisdiction over the errors of the courts of appeals. Yet,, who for a moment, would seriously contend for such an absurd proposition?
My reason for this statement is, that in so far as the courts of appeals are concerned, said section 6 of the Amendment expressly limits the jurisdiction of this court over the courts of appeals as provided for in said section- 2, in the manner as stated in the numerous cases previously mentioned, while as to the county, probate and circuit courts, no such limitation is provided for.
Notwithstanding that, this court has assumed jurisdiction to review the errors of the courts of appeals where no member thereof would dream of reviewing the errors of the other courts mentioned by original writ, but would confine its investigation and rulings to questions of their jurisdiction only.
*669But independent of that, the assumption of jurisdiction by this court, over the ruling of the various courts of appeals, as to matters of error, will practically destroy their efficiency by subjecting their opinion to removal, and review by this court. It will also largely destroy the efficiency of this court, by lifting that floodgate and pouring into this court any and all cases any one of the thousands of attorneys may desire to bring to this court for review. Even though a majority of the writs applied for should not be issued, which would be contrary to the present practice of this court,- in that respect, yet the time which would be necessarily consumed in determining whether or not they should be issued, would take a large part of the remaining time of this court, one-half or more of which is already taken up with original writs and Banc cases, which at our last call numbered about seventy-five.
In the light of these facts, when and where will the rights of ordinary litigants who appeal their cases or who bring them by writs of error to this court and the various courts of appeals, be determined?
Bond, J., concurs herein.